DETAILED ACTION
Amendment submitted June 8, 2021 has been considered by examiner. Claims 1 and 3-9 are pending. 


ALLOWANCE
Claims 1 and 3-9 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claim 1:
	“sorting the plurality of landmark data by an electronic device to a display order based on a characterized parameter for each of the plurality of landmark data, wherein the characterized parameter is calculated based on at least a publicity, wherein the publicity is a calculation of the objective level category and the address quoting frequency with respectively weighting to the objective level category and the address quoting frequency, wherein the objective level category is associated with a public-accepted rating level of a landmark; and displaying the plurality of landmark data by the electronic device according to the display order, wherein the publicity is a linear summation of the objective level category and the address quoting frequency by using a first weight value to weight the objective level category associated with the public-accepted rating level of the landmark and using a second weight value to weight the address quoting frequency, wherein the first weight value for weighting the objective level category associated with the public-accepted rating level of the landmark and the second weight value for weighting the address quoting frequency are predetermined fixed values with a fixed ratio for the first weight value to the second weight value, and the second weight value for weighting the address quoting frequency is larger than the first weight value for weighting the objective level category associated with the public-accepted rating level of the landmark.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Zhang et al (2012/0143816) describes sorting search results.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163